DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1, 5, 14 & 18-20 are amended. Claims 2-4, 6, 8, 15-16 & 21 are cancelled. Claims 1, 5, 7, 9-14 & 17-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 11 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2020/0067072 A1).
Regarding claims 1 & 7, Choi teaches a compound represented by LixW1-yTayO4 (where 0 < x ≤ 6 and 0 < y ≤ 0.5) ([0037]-[0040]) which reads on the compound represented by formula 1 
Regarding claim 9, Choi teaches the compound of claim 1 which constitutes a solid electrolyte composition for conducting lithium ions ([0031]).
Regarding claim 11, Choi teaches a positive electrode active material comprising a lithium transition metal oxide; and the compound of claim 1 on a surface of the lithium transition metal oxide ([0028]-[0030] & [0053]).
Regarding claim 13, Choi teaches a method of manufacturing the compound of claim 1, the method comprising: contacting a compound comprising lithium, a compound comprising tungsten and a compound comprising Ta or other equivalent elements such as Mg, Zr and Ti, as described in the exemplary embodiments 5-7, to form a mixture, and heat-treating the mixture to manufacture the compound of formula 1 ([0035], [0037]-[0040] & [0095]-[0099]).
Regarding claim 14, Choi teaches a method of manufacturing a lithium battery, the method comprising: providing a negative electrode, providing a positive electrode, disposing the compound of claim 1 on the positive electrode, and disposing the negative electrode on the positive electrode with the separator in between to manufacture the lithium battery ([0028]-[0030] & [0139]-[0142]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2017135047 A) in view of Kuratani (US 20170005307 Al) and Choi (US 2020/0067072 Al).
Regarding claim 10, Kurihara teaches a separator comprising a porous film of polyethylene or polypropylene having many fine pores and LiW2O4 on the porous film ([0025]-[0027]) but is silent as the porous film being a microporous film and the compound of claim 1 being disposed on the porous film.								Kuratani teaches a separator for a lithium secondary battery, wherein the separator is a microporous film of a polyolefin such as polyethylene or polypropylene ([0004] & [0029]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a microporous film for the separator of Kurihara in order to imparting heat resistance while preventing the membrane from easily breaking when exposed to high temperatures as taught by Kuratani ([0029]).							Choi teaches a compound represented by LixWi-yTayO4 (where 0 < x < 6 and 0 < y < 0.5) ([0037]-[0040]) which reads on the compound represented by formula 1 in claim 1.			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to partially substitute a portion of W in the lithium tungstate compound of Kurihara with Ta to form the compound taught by Choi in order to produce a lithium alloy oxide compound which can serve as a migration pathway of lithium ions as taught by Choi ([0031]). While Choi mainly discusses use of the compound as a surface coating for the positive electrode active material, it is noted that LiW2O4 is known to be used both as a coating for positive electrode active materials ([0007]-[0009]) as well as a separator component ([0013]) as evidenced by Kurihara. Thus, Choi’s compound can be included in the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2017135047 A) in view of Choi (US 2020/0067072 A1).
Regarding claim 12, Kurihara teaches a lithium battery comprising: a negative electrode; a separator, and a positive electrode, wherein the separator is placed between the negative electrode and the positive electrode ([0015]). However, Kurihara is silent as to the separator comprising the compound of claim 1.								Choi teaches a compound represented by LixWi-yTayO4 (where 0 < x < 6 and 0 < y < 0.5) ([0037]-[0040]) which reads on the compound represented by formula 1 in claim 1.			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to partially substitute a portion of W in the lithium tungstate compound of Kurihara with Ta to form the compound taught by Choi in order to produce a lithium alloy oxide compound which can serve as a migration pathway of lithium ions as taught by Choi ([0031]). While Choi mainly discusses use of the compound as a surface coating for the positive electrode active material, it is noted that LiW2O4 is known to be used both as a coating for positive electrode active materials ([0007]-[0009]) as well as a separator component ([0013]).

Claims 5 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senoue (US 2019/0334178 A1) in view of Choi (US 2020/0067072 A1), Croy (US 2019/0013518 A1) and Han (US 2014/0120425 A1).
Regarding claims 5 & 17-19, 	Senoue teaches an electrolyte composition comprising a porous base and solid electrolyte particles disposed in pores of the porous base, wherein the solid electrolyte particles can include Li2WO4 which can also be incorporated into a positive electrode layer of a battery comprising the electrolyte composition ([0037]-[0038] & [0063]-[0064]). Senoue further teaches the electrolyte composition being a solid electrolyte having a porosity of preferably 80% or more ([0019] & [0064]).								Choi teaches a compound represented by LixW1-yTayO4 (where 0 < x ≤ 6 and 0 < y ≤ 0.5) ([0037]-[0040]) which reads on the compound represented by formula 1 except for the presence of an anion A comprising at least one of I- and N3- and further teaches a compound represented by LiaM1bOc (where M1 can be W, a ranges from 0 to 6, b ranges from 0 to 1 and c ranges from 0 to 10)  ([0032]-[0034]) which reads on the compound represented by formula 1 except for the presence of an anion A comprising at least one of I- and N3-. While Choi is silent as to in a crystal structure of formula I, a portion of the lithium residing on a W crystallographic site, it is noted that when the lithium in formula 1 is present in excess of a stoichiometry of 2, the lithium resides on tungsten crystallographic sites as described in the instant specification ([0031]). Since lithium in the compound of Choi can be present in a stoichiometry of more than 2, the excess lithium in Choi’s compound would similarly be expected to reside in a W crystallographic site for each compound of Choi in which x is greater than 2.								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the lithium alloy oxide of Choi as the solid electrolyte particles in the porous base of Senoue because the lithium alloy oxide can serve as a migration pathway of lithium ions which improves the efficiency of the lithium secondary battery as taught by Choi ([0031]). Thus, by incorporating the lithium alloy oxide of Choi in the porous base of xM'nM''mAz (where M’ can be W) for coating the surface of lithium ion battery cathode active materials, similarly to Choi, in which the compound can comprise at least one anion component selected from O2-, N2- and F- ([0016]-[0017]). Croy further teaches an exemplary embodiment which employs both O2- and F- as the anion A such that a portion of anion site A in the crystal structure of the compound is occupied by F- and the remaining portion is occupied by O2- ([0060]). It is noted that the amounts of F- and O2- in the compound are represented respectively by “δ” and “4-δ” where δ is from 0 to 0.3 ([0060]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to replace at least a portion of anion in Choi (i.e O2-) with another anion such as N2- or F- in view of their suitability as an anion component for a cathode active material coating. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.						Moreover, while Croy is silent as to an anion A including at least one of I- and N3-, it is noted that Croy more broadly discloses A being a monovalent, divalent or trivalent anion. As such, one of ordinary skill in the art readily understands that I- and N3- are well known monovalent and trivalent anions, respectively, which are commonly used to substitute an oxygen anion of a lithium composite oxide for battery cathodes as taught by Han ([0024]). In particular, Han discloses that when the oxygen ion is substituted by a monovalent ion such as I-, the substituted ions enable high binding ability with the transition metals (i.e Co, Mn, Ni) and 
Regarding claim 20, Choi as modified by Croy and Han teaches the compound of claim 15 which constitutes a solid electrolyte composition for conducting lithium ions ([0031]).


Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Choi does not fairly teach or suggest the compound of claim 1 and the improved properties obtainable therefrom, the examiner respectfully disagrees.											Applicant specifically argues that the inventive positive active material of Choi do not employ Ta, as required in the present claims, and therefore cannot exhibit the unexpectedly improved properties obtained by using the presently claimed compound of claim 1. However, as noted in the above rejection, the lithium alloy oxide disclosed in Choi can comprise an element M1 which can be Ta ([0038]). While Choi might use other elements for M1 in the inventive embodiments, it is noted that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”. See MPEP 2123 II. Accordingly, one of ordinary skill in the art would have found it obvious to use Ta as the element M1 in the lithium alloy oxide of Choi.	Furthermore, Choi’s lithium alloy compound is compositionally identical to the presently claimed compound of claim 1 when x is from 2.1 to 2.4 and y is from 0.1 to 0.4, wherein both ranges are encompassed by Choi’s lithium alloy oxide composition ([0037]-[0038]). Therefore, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. See MPEP 2112.01 II.   							Thus, in view of the foregoing, claims 1-5, 7-15 & 17-21 stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  									A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727